In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

********************      *
KENNY VASQUEZ and         *                          No. 10-621V
DEANNA VASQUEZ,           *                          Special Master Christian J. Moran
As parents and legal representatives
                          *
Of their minor daughter,  *
BRIANNA VASQUEZ           *                          Filed: June 30, 2014
                          *
             Petitioners, *
                          *                          Attorneys’ fees and costs; stipulation
v.                        *                          of fact; award in the amount to which
                          *                          respondent does not object.
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
             Respondent.  *
******************** *

Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for
Petitioner;
Ryan Pyles, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       Respondent filed a stipulation of fact concerning final attorneys’ fees and
costs in the above-captioned matter on June 25, 2014. Previously, Mr. and Mrs.
Vasquez informally submitted an application for attorneys’ fees and costs to
respondent for review. Upon review of petitioners’ application, respondent raised
objections to certain items. Based on subsequent discussions, petitioners amended
their application to request $62,000 for attorneys’ fees and costs. In compliance

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
with General Order #9, petitioners state that they incurred $2,372.00 for costs in
pursuing their petition. Respondent does not object to the total amount of
$64,372.00, requested by petitioners. The Court awards this amount.

       Petitioners filed their petition on September 15, 2010 and were awarded
compensation on November 26, 2013. Judgment entered on December 3, 2013.
Because petitioners received compensation, they are entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       After reviewing the request, the Court awards the following:

       a. A lump sum of $62,000 in the form of a check made payable to
          petitioners and petitioners’ attorney, Ramon Rodriguez, III, for
          attorneys’ fees and other litigation costs available under 42 U.S.C. §
          300aa-15(e).

       b. A lump sum of $2,372.00, payable to petitioners, Kenny and Deanna
          Vasquez, for costs they incurred in pursuit of the petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.2

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.